Tilgkman C. J.
This cause is brought before us by cer~ tiorari. The judgment was given by alderman Wharton, in an action of trespass brought by the plaintiffs against the defendant for taking their goods in execution for a militia fine. The error assigned is, that the judgment is for twenty-nine dollars and seventy-six cents damages, whereas the jurisdiction of justices and aldermen, at the time this judgment was given, 1st August 1806, was limited in actions of trespass to cases where the damages did not exceed twenty dollars. Upon examining the act of 1st March 1799, under which the alderman derived his jurisdiction, it appears that the objection is fatal. The judgment must therefore be reversed.
Per Curiam. Judgment reversed.